DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response dated 17 December 2021 has been received and reviewed.  Claims 1, 3, and 9 are amended.  Claims 2, 6, and 14-20 are cancelled.  Claims 21-23 are presented as new claims.  Accordingly, fourteen amended, original, or new claims are listed: claims 1, 3-5, 7-13, and 21-23.
Response to Arguments
Applicant’s arguments, see page 13 line 15 through page 14 line 4, filed 17 December 2021, with respect to the rejection(s) of claim(s) 11-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art cited below in this correspondence.
Applicant’s arguments with respect to claims 1 and dependent claims have been considered but are moot because the new ground of rejection for claims 1 and dependent claims does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 6 lines 1-12, filed 17 December 2021, with respect to Objection to Specification pertinent to paragraph [0045] have been fully considered and are persuasive insofar as heel region 118 is positively identified as a part of the upper portion of the bootie in paragraph [0042].  Accordingly “heel region 118 of footwear 100” of paragraph [0045] is sufficiently clear as written, as was asserted by Applicant in Remarks.  The objection to the specification of 13 October 2021 has been withdrawn. 


Specification
The disclosure is objected to because of the following informalities:
The midsole is given an incorrect reference numeral twice in paragraph 48 (9th and 10th lines of said paragraph) of the specification.  It is understood that the correct reference numeral of the midsole should be 140.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7-9, and 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over [Austin, US 6,154,983] in view of [Poegl, US 2019/0208862].

Regarding claim 1:
Austin teaches (Figs. 1-3)
	 An article of footwear (“shoe 2”; col. 4 line 28), comprising: a bootie (“bootie”; col. 4 line 20; bootie comprises “inner side panel 17…and the insole 20”; col. 7 line 8); configured to enclose a wearer's foot; a midsole (“midsole 30”; col. 4 line 30) secured to the bootie; an upper (“outer side panel 18” col. 4 lines 34) secured on the bootie (“inner side panel 17 being coupled to the outer side panel 18; col. 4 lines 36-37) such that the upper covers an exterior surface of the bootie and the midsole (see annotated Fig. 3-A below); and an outsole (“outsole 40”; col. 4 line 31) secured to a lower surface of the midsole (“bottom side 32…of midsole 30…coupled to…outsole 40”; col. 6 lines 34-35), wherein at least a portion (see annotated Fig. 3-A below) of the upper is arranged between the midsole and the outsole (refer also to col. 5 line 63-col. 6 line 2 which teaches how recesses 37 accommodate upper material).

    PNG
    media_image1.png
    652
    789
    media_image1.png
    Greyscale

Thus Austin teaches all the claimed limitations except Austin as embodied in Figs. 1-3 does not expressly teach the upper is a knit upper.

	However, Poegl teaches an upper comprising knit structure which is “lightweight…and also breathable” (paragraph 484); thus Poegl teaches a knit upper.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of Austin to be a knit upper as in Poegl in order to arrive at a shoe that is lightweight and of high breathability, a motivation taught by Austin (col. 5 lines 13-14) and Poegl (paragraph 484).
	In adopting the modification taught by Poegl, one would arrived at the limitations of claim 1 because the modified article would have a knit upper so configured.

	Regarding claim 3:
	Austin in view of Poegl teaches the article of claim 1, as set forth above.
	Austin further teaches wherein a perimeter edge of the upper is secured between the midsole and the outsole because Austin teaches the upper 18 has its “outer bottom end 12…coupled to the bottom side 32 of the midsole 30, and…12 is coupled to the top 42 of the outsole 40”; (col. 4 line 63 – col. 5 line 1).  Refer also to disposal of outer bottom end 12 between elements 30 and 40 as drawn in Fig. 3.
	Because the modification taught by Poegl is the upper is a knit upper, Austin in view of Poegl teach the limitations of claim 3.


	Regarding claim 7:
	Austin in view of Poegl teaches the article of claim 1, as set forth above.

	However, Austin does teach that the upper may comprise “a stretchable…material, for example LYCRA® brand material, spandex” (col. 5 lines 8-10).  Austin also teaches the upper “is stretched” (col. 8 line 14).  Thus Austin at least suggests the upper comprises elastic yarn.
	In further view of Poegl, Poegl teaches a knit upper wherein “an elastic yarn may be used to influence the stretchability of the resulting textile” (paragraph 41).  Poegl further teaches “instep portion comprises more stretch to allow for an easy donning of the final shoe” (paragraph 49).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the knit upper of the modified shoe to comprise the elastic yarn of Poegl in order to allow for easy donning of the shoe, as taught by Poegl (paragraph 49).
	In adopting this additional modification taught by Poegl, one would arrive at the claimed limitations because the first modification taught by Poegl and presented above in addressing claim 1 is the upper is a knit upper.

Regarding claim 8:
	Austin in view of Poegl teaches the article of claim 7 as set forth above.
	Austin does not expressly teach wherein the knit upper comprises a first zone and a second zone each comprising elastic yarn, and wherein the first zone comprises a higher proportion of elastic yarn than the second zone.
	However, in further view of Poegl:
	Poegl teaches a shoe upper ([0196], [0385]; fig. 50) comprising a first zone “elastic zone that corresponds to the instep and/or part of the collar” [0386], fig. 50; Zone B2 inset figure in fig. 50) which 
Poegl teaches a second zone “strength zone” (fig. 50; [0385]) at the lateral and medial sides of the foot ([0443]; fig. 7a; Zone B1 inset figure in fig. 50).  A “strength zone…provides stability to the foot” [0443].
Poegl further teaches “medial and/or lateral side of the shoe upper comprises less stretch to provide for support of the foot, whereas the instep portion comprises more stretch to allow for an easy donning of the final shoe” [0091].  
In order to achieve the desired properties of these first and second zones, Poegl teaches a knit upper [0443; fig. 7a] wherein the first zone and the second zone each comprise elastic yarn (fig. 66, [0468] and fig. 65, [0467]) and wherein the first zone comprises a higher proportion (one of four ply types of yarn is an elastic yarn) of elastic yarn than the second zone (one of seven ply types of yarn is an elastic yarn).  Thus Poegl teaches the knit upper comprises a first zone and a second zone each comprising elastic yarn, and wherein the first zone comprises a higher proportion of elastic yarn than the second zone.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the knit upper of the modified article with the first zone and second zone each comprising elastic yarn, and wherein the first zone comprises a higher proportion of elastic yarn than the second zone of Poegl in order to achieve an article which provides adequate support for the foot (via second zone) while allowing for stretchability of the upper (via first zone) to easily allow for donning of the shoe, as taught by Poegl [0091].
Regarding claim 9:
	Austin in view of Poegl teaches the article of claim 1, as set forth above.
36”; col. 5 line 56) and a lower surface (“bottom side 32”; col. 4 line 66), and wherein the upper (“ends…12 of the upper”; col. 6 lines 53-54) fully covers the sidewall of the midsole (“envelope…side rims 36…of midsole 30” col. 6 lines 53-54).  Refer also to end 12 of upper fully covering sidewall 36 in Fig. 3.
Thus Austin in view of Poegl teach the claimed limitations because the modification taught by Poegl as applied to claim 1 is the upper is a knit upper.

Regarding claim 10:
	Austin in view of Poegl teaches the article of claim 1, as set forth above.
Austin further teaches wherein the knit upper fully covers the exterior surface of the bootie. Refer to annotated Fig. 3-A presented above in addressing claim 1 wherein the upper fully covers the exterior surface of the bootie in the region wherein the upper covers the exterior surface of the bootie identified in annotated Fig. 3-A.
Thus Austin in view of Poegl teach the claimed limitations because the modification taught by Poegl as applied to claim 1 is the upper is a knit upper.  

Regarding claim 21:
	Austin in view of Poegl teaches the article of claim 1, as set forth above.
Austin further teaches wherein the bootie comprises a medial side and a lateral side, and wherein the bootie is substantially open at the medial and lateral sides because element 17 of the bootie joins with element 18 to “form a wrap around design…forms a foot opening” (col. 7 line 24-28).  Insofar as the bootie is capable of receiving a foot and forms a foot opening with element 18, it comprises a medial and a later side and is substantially open at said sides.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over [Austin, US 6,154,983] and [Poegl, US 2019/0208862] as applied to claim 1 above and further in view of [Edwards, US 2,197,102].

Regarding claims 4 and 5:
	Austin in view of Poegl teaches the article of claim 1, as set forth above.
	Austin does not expressly teach wherein the knit upper is secured to the bootie by seam tape.
	Nor does Austin expressly teach wherein the seam tape is stitched to the bootie.
	Austin does teach the upper and the bootie secured by “stitching, proximate the top end” (col. 7 lines 25-27) of the upper and “form a wrap around design proximate to the top end…wrap around design forms a foot opening” (col. 7 lines 26-28).  Thus Austin at least teaches securement of the upper to the bootie and for design purpose proximate to the top end forming a foot opening.
	Edwards teaches two upper layers proximate to a top end of an upper, forming a foot opening, wherein the outermost layer (“upper fabric blank” (page 1, right column, line 14), also referred to as “shoe upper 10”, “upper 10”, and “upper…member… 10”) is secured to (“secured to”; page 2, left column, line 29) an innermost layer (“lining 14”; page 1, right column, line 42) by seam tape (“tape 22”; page 2, left column, line 21).
(Insofar as “stitches 28…pass through tape member 22” (page 2, right column, lines 7-8), tape 22 of Edwards is seam tape).
	Edwards teaches wherein the seam tape 22 is stitched to the innermost layer (page 2, right column, lines 7-8; also page 2, right column, lines 17-18).
	Edwards further teaches the securement of the layers by seam tape wherein the seam tape is stitched to the innermost layer affords “an edge with a French binding effect” (page 2, right column, line 20-21).  Edwards further teaches the edge is “of pleasing appearance” (page 4, right column, line 1).
.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over [Austin, US 6,154,983] in view of [Poegl, US 2019/0208862] and [Edwards, US 2,197,102]

Regarding claim 11:
Austin teaches (Figs. 1-3):
An article of footwear (“shoe 2”; col. 4 line 28), comprising: a bootie (“bootie”; col. 4 line 20; bootie comprises “inner side panel 17…and the insole 20”; col. 7 line 8) configured to enclose a wearer's foot; a midsole (“midsole 30”; col. 4 line 30) secured to a lower portion of the bootie (“insole 20 is connected to…topside 31 of the midsole 30”; col. 5 lines 22-25) ; an upper (“outer side panel 18” col. 4 lines 34) secured on the bootie (“inner side panel 17 being coupled to the outer side panel 18; col. 4 lines 36-37) such that the upper covers an exterior surface of the bootie and the midsole (refer to annotated Fig. 3-A presented in above addressing of claim 1); an outsole (“outsole 40”; col. 4 line 31) secured to the midsole (“bottom side 32…of midsole 30…coupled to…outsole 40”; col. 6 lines 34-35), wherein the outsole is configured to serve as a ground-engaging surface (insofar as the outsole “includes 49 along the bottom 43 for traction and durability” (col. 6 lines 39-40) and the outsole is “exposed” (col. 6 line 51), it is configured to serve as a ground-engaging surface).

Austin does not expressly teach:
The upper is a knit upper
	The knit upper is secured on the bootie by seam tape

	However, Poegl teaches a modification wherein the upper is a knit upper; refer to above treatment of claim 1.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of Austin to be a knit upper as in Poegl in order to arrive at a shoe that is lightweight and of high breathability, a motivation taught by Austin (col. 5 lines 13-14) and Poegl (paragraph 484).  Refer also to treatment of claim 1.

Thus Austin in view of Poegl teach all the limitations except:
	The knit upper is secured on the bootie by seam tape
However, Edwards teaches a modification wherein the knit upper is secured on the bootie by seam tape; refer to above treatment of claims 4 and 5.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the knit upper and bootie of the article of Austin in view of Poegl such that the knit upper is secured on the bootie by the seam tape of Edwards wherein the seam tape is stitched to the innermost layer (i.e. the bootie) as in Edwards in order to afford a design of pleasing appearance as taught by Edwards (page 4, right column, 

Regarding claim 12:
Austin in view of Poegl and Edwards teach the article of footwear of claim 11, as set forth above.
Austin further teaches wherein the upper is secured between the midsole and the outsole because Austin teaches the upper 18 has its “outer bottom end 12…coupled to the bottom side 32 of the midsole 30, and…12 is coupled to the top 42 of the outsole 40”; (col. 4 line 63 – col. 5 line 1).  Refer also to disposal of outer bottom end 12 between elements 30 and 40 as drawn in Fig. 3.
	Because the modification taught by Poegl is the upper is a knit upper, Austin in view of Poegl and Edwards teach the limitations of claim 3.

Regarding claim 13:
Austin in view of Poegl and Edwards teach the article of footwear of claim 11, as set forth above.
Austin does not expressly teach wherein the knit upper comprises elastic yarn.
	However, Austin does teach that the upper may comprise “a stretchable…material, for example LYCRA® brand material, spandex” (col. 5 lines 8-10).  Austin also teaches the upper “is stretched” (col. 8 line 14).  Thus Austin at least suggests the upper comprises elastic yarn.
	In further view of Poegl, Poegl teaches a knit upper wherein “an elastic yarn may be used to influence the stretchability of the resulting textile” (paragraph 41).  Poegl further teaches “instep portion comprises more stretch to allow for an easy donning of the final shoe” (paragraph 49).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the knit upper 
	In adopting this additional modification taught by Poegl, one would arrive at the claimed limitations because the first modification taught by Poegl and presented above in addressing claim 11 is the upper is a knit upper.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over [Austin, US 6,154,983] and [Poegl, US 2019/0208862] as applied to claim 1 above and further in view of [Sokolowski, US 2008/0110049].
Austin in view of Poegl teaches the article of claim 1, as set forth above.
Austin does not expressly teach wherein the knit upper comprises a medial side and a lateral side, and wherein the medial side of the knit upper is secured to the lateral side of the knit upper by a seam arranged at a heel region of the knit upper.
However, Sokolowski teaches (Fig. 10A and 10B) a flat stitched knit upper wherein a lateral side and a medial side of the knit upper are secured by a seam (“rear edges 75 joined…to form a seam”; paragraph 59) arranged at a heel region (“extends upward along the heel”; paragraph 59) of the knit upper and that such configuration “may define an opening that permits the foot to enter and exit a void within upper” (paragraph 59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Austin in view of Poegl with the knit upper comprises a medial side and a lateral side, and wherein the medial side of the knit upper is secured to the lateral side of the knit upper by a seam arranged at a heel .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over [Austin, US 6,154,983] in view of [Poegl, US 2019/0208862].
Austin teaches (Figs. 1-3):
An article of footwear (“shoe 2”; col. 4 line 28), comprising: a bootie (“bootie”; col. 4 line 20; bootie comprises “inner side panel 17…and the insole 20”; col. 7 line 8) configured to enclose a wearer's foot, wherein the bootie comprises a lower portion (“insole 20”; col. 7 line 8) configured to be arranged below the wearer's foot, an upper portion (“inner side panel ; col. 7 line 8”) configured to at least partially cover the wearer's foot, a heel region (see annotated Fig. 1-A below), and a toe region (see annotated Fig. 3-A below) opposite the heel region; a midsole (“midsole 30”; col. 4 line 30) secured to the lower portion of the bootie (“insole 20 is connected to…the topside 31 of the midsole 30”; col. 5 lines 21-25) from the heel region to the toe region (refer to Fig. 2), and wherein the midsole extends onto the upper portion of the bootie at the heel region (“upwardly extending Outer peripheral Support Side rims 36”; col. 5 line 54; are shown to do so in Fig. 3); and an upper (“outer side panel 18” col. 4 lines 34) secured on the bootie  (“inner side panel 17 being coupled to the outer side panel 18; col. 4 lines 36-37) such that the upper covers an exterior surface of the bootie and the midsole (see annotated Fig. 3-A presented in addressing claim 1 above).

    PNG
    media_image2.png
    816
    755
    media_image2.png
    Greyscale

Thus Austin teaches all the claimed limitations except the upper is a knit upper.
Rather Austin teaches the upper may comprise “knit textiles” (col. 5 line 10) and teaches upper material should “keep the shoe lightweight and…maximize breathability” (col. 5 lines 13-14).
	However, Poegl teaches an upper comprising knit structure which is “lightweight…and also breathable” (paragraph 484); thus Poegl teaches a knit upper.

	In adopting the modification taught by Poegl, one would arrived at the limitations of claim 23 because the modified article would have a knit upper so configured.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732